707 S.E.2d 245 (2011)
In the Matter of J.D.
Appealed by William Scott Davis, Respondent-Appellant.
No. 501P10.
Supreme Court of North Carolina.
April 7, 2011.
Duncan B. McCormick, Lillington, for Jaworski, Michele.
Roger A. Askew, Deputy County Attorney, for Wake County Human Services.
Pamela Newell Williams, Guardian ad Litem, Raleigh, for J.D.
William S. Davis, Jr., Charlotte, for Davis, William Scott.
Scott W. Warren, County Attorney, for State.

ORDER
Upon consideration of the petition filed on the 9th of November 2010 by Respondent in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."